DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
In line 3, 4, 9, applicant crosses out “.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 9, 11, 12, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2013/0101035 A1) in view of Hannuksela (US 2018/0376126 A1) and Yang (US 2011/0304608 A1).
Regarding Claim 1, Wang discloses a method implemented in an encoder (e.g. Paragraph [0006]), the method comprising: partitioning, by the encoder, a picture into a plurality of tiles (e.g. Paragraph [0006]); including, by the encoder, a number of the tiles into a tile group (e.g. Paragraph [0006, 0127], assigned tile groups); the tile group is a raster scan tile group (e.g. Paragraph [0043]); or the tile group is a rectangular tile group (e.g. Paragraph [0113]), wherein the flag is encoded into a parameter set of a bitstream (e.g. Paragraph [0143]); encoding, by the encoder, the tiles into the bitstream based on the tile group (e.g. Paragraph [0006]); and storing, by the encoder, the bitstream for communication toward a decoder (e.g. Paragraph [0006]).
Although Wang discloses a tile group flag; it implicitly discloses the flag set to a first value when a raster scan tile group and a second value when a rectangular tile group; and the flag includes an identifier of a first tile of the tile group to indicate the tiles included in the tile group.
However, Hannuksela teaches the tiles are grouped in the raster scan order (e.g. Paragraph [0112]) and the tiles are grouped with rectangular tile (e.g. Paragraph [0329]); and also Yang teaches an identifier of a first tile of the tile group to indicate the tiles included in the tile group (e.g. Table-US-00002, Paragraph [0044-0045], the start tile is indicated.).
Therefore, it would have been obvious to one of ordinary skill in the art at time of the invention to introduce a flag to signal such tile groups as taught as Hannuksela into the method of Wang in order to add such parameter sets to support HEVC coding more efficiently, and also to use the common technique to include the first tile identifier as taught as Yang into the flag set of the method of Wang in view of Hannuksela in order to indicate the start of the tile group to support increased coding efficiency and reduces complexity.
Regarding Claims 3, 11, Wang discloses the parameter set into which the flag is encoded is a sequence parameter set (e.g. Paragraph [0124]).
Regarding Claims 4, 12, 18, Wang discloses the parameter set into which the flag is encoded is a picture parameter set (e.g. Paragraph [0124]).
Regarding Claim 9, Wang discloses a method implemented in a decoder (e.g. Paragraph [0006]), the method comprising: receiving, by the decoder, a bitstream including a picture partitioned into a plurality of tiles (e.g. Paragraph [0006]), wherein a number of the tiles are included into a tile group (e.g. Paragraph [0006, 0127], assigned tile groups); obtaining, by the decoder, a flag from a parameter set of the bitstream (e.g. Paragraph [0143]); determining, by the decoder, the tile group is a raster scan tile group (e.g. Paragraph [0043]); determining, by the decoder, the tile group is a rectangular tile group (e.g. Paragraph [0113]); decoding, by the decoder, the tiles to generate decoded tiles based on the tile group (e.g. Paragraph [0006]); and generating, by the decoder, a reconstructed video sequence for display based on the decoded tiles (e.g. Paragraph [0006]).
Although Wang discloses a tile group flag; it implicitly discloses the flag set to a first value when a raster scan tile group and a second value when a rectangular tile group; and the flag includes an identifier of a first tile of the tile group to indicate the tiles included in the tile group.
However, Hannuksela teaches the tiles are grouped in the raster scan order (e.g. Paragraph [0112]) and the tiles are grouped with rectangular tile (e.g. Paragraph [0329]); and also Yang teaches an identifier of a first tile of the tile group to indicate the tiles included in the tile group (e.g. Table-US-00002, Paragraph [0044-0045], the start tile is indicated.).
Therefore, it would have been obvious to one of ordinary skill in the art at time of the invention to introduce a flag to signal such tile groups as taught as Hannuksela into the method of Wang in order to add such parameter sets to support HEVC coding more efficiently, and also to use the common technique to include the first tile identifier as taught as Yang into the flag set of the method of Wang in view of Hannuksela in order to indicate the start of the tile group to support increased coding efficiency and reduces complexity.
Regarding Claim 17, Wang discloses a method implemented by a decoder (e.g. Paragraph [0006]), the method comprising: receiving, the decoder, a bitstream comprising a number of tiles in a picture (e.g. Paragraph [0006]) and a parameter set containing a flag (e.g. Paragraph [0006, 0127], assigned tile groups), a raster scan is in use for the number of tiles in the picture (e.g. Paragraph [0043]) and a rectangular group is in use for the number of tiles in the picture (e.g. Paragraph [0113]); and decoding, by the decoder, the number of tiles based on the flag (e.g. Paragraph [0006]). 
Although Wang discloses a tile group flag; it implicitly discloses the flag is set to a first value, the flag specifies a raster scan mode, and the flag is set to a second value, a the flag specifies a rectangular mode.
However, Hannuksela teaches the raster scan mode (e.g. Paragraph [0112], tiles are grouped in the raster scan order is treated broadly as raster scan mode) and the rectangular mode (e.g. Paragraph [0329], the tiles are grouped with rectangular tile is treated broadly as rectangular mode).
Therefore, it would have been obvious to one of ordinary skill in the art at time of the invention to introduce a flag to signal such tile groups as taught as Hannuksela into the method of Wang in order to add such parameter sets to support HEVC coding more efficiently.
Regarding Claim 19, Wang discloses the bitstream further comprises tile indexes for the tiles in the number of tiles (e.g. Paragraph [0126-0128]).
Regarding Claim 20, although Wang discloses the number of tiles in included in a group of tiles (e.g. Paragraph [0006, 0127], assigned tile groups), it implicitly discloses an identifier of a first tile of the group of tiles to indicates tiles included in the group of tiles.
However, Yang teaches an identifier of a first tile of the tile group to indicate the tiles included in the tile group (e.g. Table-US-00002, Paragraph [0044-0045], the start tile is indicated.).
Therefore, it would have been obvious to one of ordinary skill in the art at time of the invention to use the common technique to include the first tile identifier as taught as Yang into the flag set of the method of Wang in view of Hannuksela in order to indicate the start of the tile group to support increased coding efficiency and reduces complexity.

Claims 2, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2013/0101035 A1) in view of Hannuksela (US 2018/0376126 A1) and Yang (US 2011/0304608 A1), and further in view of Hattori (US 2015/0201202 A1).
Regarding Claims 2, 10, although Wang discloses a tile group with rectangular slices; it implicitly discloses the flag is a rectangular tile group flag.
However, Hattori further teaches the flag is a rectangular tile group flag (e.g. Paragraph [0205]).
Therefore, it would have been obvious to one of ordinary skill in the art at time of the invention to introduce a flag to signal such tile groups as taught as Hattori into the method of Wang in view of Hannuksela and Yang in order to add such parameter sets to support HEVC coding more efficiently.

Allowable Subject Matter
Claims 5-8, 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 9-12, 17-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 05/16/2022 have been fully considered but they are not persuasive. 
Regards to the argument of claim 1, applicant asserts that combination of Wang and Hannuksela fails to disclose the amended features in the independent claims 1 and 9; the Office action includes reference Yang to teach such feature “an identifier of a first tile of the tile group to indicate the tiles included in the tile group”, see the details in the USC 103 rejection section above. 
Regards to the argument of claim 17, applicant clarifies in the amended claim, to include a flag specifies a raster scan mode and another flag specifies a rectangular mode. Applicant is reminded there is no support on such flag specifies the raster scan mode or the rectangular mode in the specification of the instant application. Therefore, such language was previously interpreted broadly to one of ordinary skill in the art; such that Hannuksela teaches the raster scan mode (e.g. Paragraph [0112], tiles are grouped in the raster scan order is treated broadly as raster scan mode) and the rectangular mode (e.g. Paragraph [0329], the tiles are grouped with rectangular tile is treated broadly as rectangular mode), see the details in the USC 103 rejection section above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lim (US 2021/0218962 A2), discloses in-loop filtering;
Wu (US 2017/0318288 A1), discloses control data for tile set.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YULIN SUN whose telephone number is (571)270-1043. The examiner can normally be reached 10AM - 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YULIN SUN/Primary Examiner, Art Unit 2485